MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                May 28 2020, 5:50 am
regarded as precedent or cited before any
                                                                          CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
the defense of res judicata, collateral                                    and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
A.C. (MOTHER)                                            Robert J. Henke
Anthony C. Lawrence                                      Deputy Attorney General
Anderson, Indiana                                        Indianapolis, Indiana

ATTORNEY FOR APPELLANT
M.B. (FATHER)
Cara Schaefer Wieneke
Wieneke Law Office, LLC
Brooklyn, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                             May 28, 2020
Parent-Child Relationship of                             Court of Appeals Case No.
A.B. (Minor Child) and                                   19A-JT-2537
A.C. (Mother) and                                        Appeal from the Henry Circuit
                                                         Court
M.B. (Father),
                                                         The Honorable Bob A. Witham,
Appellants-Respondents,                                  Judge

        v.                                               Trial Court Cause No.
                                                         33C01-1906-JT-52

Indiana Department of Child
Services,
Appellee-Petitioner.



Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020                  Page 1 of 24
      Mathias, Judge.


[1]   A.C. (“Mother”) and M.B. (“Father”) (collectively “the Parents”) challenge the

      order of the Henry Circuit Court terminating their parental rights to their minor

      child A.B. (“Son”). On appeal, the Parents present two arguments, which we

      reorder and restate as: (1) whether there was sufficient evidence to support the

      trial court’s termination order, and (2) whether fundamental error occurred

      because the Parents’ procedural and substantive due process rights were

      violated by the failure of the Indiana Department of Child Services (“DCS”) to

      provide the Parents with services.


[2]   We affirm.


                                 Facts and Procedural History
[3]   The facts favorable to the trial court’s judgment reveal that, prior to Son’s birth

      in 2017, both Parents had a history of drug abuse and criminal behavior.


                                 I. Mother’s History Prior to Son’s Birth

[4]   Mother has used illicit drugs since the age of thirteen. She has a history of DCS

      involvement: her two other children were removed from her care and placed

      with Mother’s father. Mother’s criminal history prior to Son’s birth includes the

      following: in May 2005, Mother was charged with dealing a schedule II

      controlled substance and a schedule IV controlled substance. The trial court in

      that case ordered Mother to be treated at a methadone clinic because she was

      pregnant at the time. In March 2007, Mother pleaded guilty and was sentenced


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020   Page 2 of 24
      to concurrent terms of five years on both counts, with two years on home

      detention and three years suspended. Mother violated the terms of her

      probation in that case twice, resulting in her serving time in jail. In December

      2014, Mother was charged with theft and ultimately pleaded guilty to Level 6

      felony theft. Mother was sentenced to one year executed in community

      corrections.


                                II. Father’s History Prior to Son’s Birth

[5]   Father too has a history of involvement with DCS with a previously born child.

      Father has a long history of substance abuse and resulting criminal behavior. In

      November 2010, Father was charged with two counts of Class D felony

      domestic battery, to which he pleaded guilty in February 2011. He was

      sentenced to time served. In July 2012, Father was arrested and charged with

      Class B felony dealing in cocaine or a narcotic drug, Class D felony

      maintaining a common nuisance, and two counts of Class A misdemeanor

      maintaining a common nuisance endangering a minor. In September 2013,

      Father pleaded guilty to the dealing count and was sentenced to eight years of

      incarceration.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020   Page 3 of 24
                           III. The Parents’ Relationship and Son’s Birth

[6]   Mother and Father began dating in 2016, and Mother became pregnant with

      Son. During her pregnancy, Mother used Subutex,1 for which she claimed to

      have a prescription. She was also charged with Class A misdemeanor operating

      while intoxicated endangering a person, Class C misdemeanor operating with a

      schedule I or II substance in a person’s body, and Class B misdemeanor public

      intoxication. Mother pleaded guilty in March 2018 to the Class A misdemeanor

      and was sentenced to one year suspended to probation.


[7]   Son was born on August 12, 2017, and he tested positive for buprenorphine at

      birth. Son was removed from the Parents’ care while he was still in the hospital.

      DCS filed a petition alleging that Son was a child in need of services

      (“CHINS”) on August 17, 2017. Both Parents subsequently admitted that Son

      was in need of services, and the trial court issued an order finding son to be a

      CHINS on August 31, 2017.


[8]   On October 16, 2017, the trial court issued a dispositional order requiring the

      Parents to, among other things, enroll and participate in all referred services

      and assessments; undergo parenting, substance abuse, and domestic violence

      assessments; successfully engage in and complete all recommended treatments

      and recommended services; obtain and maintain safe and stable housing; secure



      1
       Subutex is a brand name for buprenorphine, an opioid partial agonist-antagonist medication used to treat
      opioid dependence. See Buprenorphine Sublingual and Buccal (opioid dependence), Medline Plus,
      https://medlineplus.gov/druginfo/meds/a605002.html (last visited May 12, 2020) [https://perma.cc/BPL7-
      X2TC].

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020                 Page 4 of 24
       a legal source of income; refrain from using illicit drugs or controlled substances

       unless prescribed by a physician; submit to random drug screens; not commit

       any crimes; and participate in home-based counseling.


                           IV. Mother’s Behavior During the CHINS Case

[9]    After Son’s birth, DCS helped Mother get into an inpatient treatment center,

       but Mother left after only five days, after which she continued her criminal

       behavior. On August 21, 2017, just days after giving birth to Son, Mother was

       charged with Class A misdemeanor possession of a controlled substance and

       Class B misdemeanor public intoxication. She pleaded guilty to the Class A

       misdemeanor possession charge on March 13, 2018, and was sentenced to one

       year in home detention. Less than a month later, on April 4, 2018, the State

       filed a petition to revoke Mother’s placement. Mother was arrested and

       admitted to the violation. The trial court revoked her placement and ordered

       her to serve the balance of her sentence in jail.


[10]   In October 2017, Mother was again arrested and charged with Class A

       misdemeanor possession of a controlled substance, Class B misdemeanor

       possession of marijuana, and Class B misdemeanor public intoxication. Mother

       pleaded guilty to the possession charges in February 2018. The trial court

       released her to inpatient drug treatment and sentenced her the following month

       to one year suspended to probation.


[11]   In September 2018, Mother was charged with Level 5 felony possession of

       methamphetamine, Class B misdemeanor possession of marijuana, Class C


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020   Page 5 of 24
       misdemeanor possession of paraphernalia, and Class A misdemeanor

       possession of marijuana with a prior conviction. Mother pleaded guilty to the

       felony possession charge in November 2018 and was sentenced to six years of

       incarceration, with one year suspended to probation. Because of her unabated

       criminal behavior, Mother was incarcerated at various times during the CHINS

       case, and she was still incarcerated at the time of the termination hearing. 2 As a

       result, DCS was unable to offer many services to Mother. She participated in

       approximately six or eight visitations with Son. And she tested positive for

       buprenorphine on two occasions in June 2018.


                                  V. Father’s Behavior During the CHINS Case

[12]   On November 3, 2017, Father was charged with Level 6 felony maintaining a

       common nuisance and Class C misdemeanor driving with a false certificate of

       registration. He pleaded guilty in June 2018 to the Level 6 felony and was

       sentenced to 452 days in jail. Because of his continued criminal conduct, Father

       was also incarcerated throughout most of the CHINS case, including at the

       time of the termination hearing.3


[13]   On November 16, 2017, Father was charged with Level 5 felony possession of

       methamphetamine, Level 6 felony possession of methamphetamine, Level 6

       felony unlawful possession of syringe, Level 6 felony maintaining a common

       nuisance, Class B misdemeanor possession of marijuana, and Class C


       2
           Mother’s earliest possible release date is March 14, 2023.
       3
           Father’s earliest possible release date is August 17, 2020.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020   Page 6 of 24
       misdemeanor possession of paraphernalia. Father pleaded guilty in May 2018

       to Level 5 felony possession of methamphetamine and was sentenced to five

       years with three years suspended.


[14]   Father has been incarcerated since November 2017 and has therefore been

       unable to provide any assistance to Son. DCS maintained contact with Father

       while he was in prison and arranged for him to participate in the “Fatherhood

       Engagement” program in prison. The DCS Family Case Manager (“FCM”)

       assigned to Son’s case spoke with Father twice. During the first conversation,

       Father screamed at the FCM and was subsequently disciplined in jail for his

       behavior. During their second conversation, Father hung up on the FCM when

       the FCM told Father that Son’s permanency plan had been changed to

       adoption and that termination of his parental rights was possible. Father also

       refused to sign for court reports while incarcerated. Due to Father’s

       incarceration, DCS was unable to provide Father with services.


                                        VI. Termination Proceedings

[15]   On June 10, 2019, DCS filed a petition to terminate the Parents’ parental rights.

       The court held an evidentiary hearing on the termination petition on September

       9, 2019. On October 3, 2019, the trial court entered an order, accompanied by

       findings of fact and conclusions of law, terminating the Parents’ parental rights.

       This order provides in relevant part:


               22. [Mother] has participated in various aspects of substance
               abuse treatment, including the Henry County Drug Court;
               intensive outpatient therapy at Meridian Services in 2008; and

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020   Page 7 of 24
        inpatient treatment at the Anderson Center at age 16 and the
        ARC in Richmond, IN, in November of 2018.

        23. [Mother] relapsed into substance abuse disorder after each of
        her involvements with treatment and reports that her longest
        period of sobriety since age 13 has been six (6) months.

        24. Neither [Mother] nor [Father] has a firm offer of employment
        upon his/her release from incarceration, although both have
        investigated possibilities of post-release work.

        25. The Department offered [Mother] treatment through
        intensive outpatient therapy, which she declined.

        26. The Department offered [Mother] supervised visitation with
        [Son] which she accessed inconsistently prior to her
        incarceration.

        27. The Department offered to engage [Mother] and [Father] in
        several family team meetings which resulted in either
        cancellations or becoming case staffings due to the parents’
        failure to appear or participate.

        28. [Court Appointed Special Advocate (“CASA”)] reports that
        [Son] is a happy, affectionate and well-adjusted child in his
        current relative placement home where he is considered to be a
        member of the family.

        29. CASA expressed significant concern about disrupting the
        child’s relative placement at this time, believing that disruption
        would be an additional trauma the child would be forced to
        overcome.

        30. Both the Department of Child Services and CASA suggest
        that it is in [Son]’s best interest that the parent-child relationship
        be severed and that he be placed for adoption with the current
        relative placement.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020     Page 8 of 24
        The child has been removed from his parent(s) for at least six (6)
        months under a disposition decree of the Henry Court, dated
        October 5, 2017 in cause number 33C01-1708-JC-000096.

        The child has been removed from his parent(s) and has been
        under the supervision of the Indiana Department of Child
        Services or the county probation department for at least fifteen
        (15) of the last twenty-two (22) months.

        There is a reasonable probability that the conditions that resulted
        in the child’s removal or the reasons for the placement outside
        the parent’s home will not be remedied in that:

        1. Both parents are currently unavailable to parent the child due
        to incarceration;

        2. Both parents have a substantial criminal conviction history,
        with convictions occurring both before and after the birth of the
        child.

        3. [Father], on at least two occasions during the pending CHINS
        investigation and case, presented oral swab samples that later
        tested positive for methamphetamine, amphetamine and THC
        after having arrived at the testing laboratory in substantially the
        same condition as at the time when [Father] provided the
        samples and they were sealed into testing shipment containers in
        his presence.

        4. [Mother] has struggled with substance abuse disorder since she
        was thirteen (13) years old and represents that her most extensive
        period of sobriety as an adult is six (6) months.

        5. Neither parent has taken full advantage of the services that the
        Department of Child Services has offered.

        Termination is in the child’s best interests of the child [sic] in that
        it will secure for the child a permanent and stable family
        relationship with the only “parents” the child has ever known
        rather than having him wait for one of his parents to be released

Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020   Page 9 of 24
               from imprisonment perchance that that parent can maintain
               his/her liberty and sobriety sufficiently to establish a safe,
               nurturing home for [Son].

               The Department of Child Services has a satisfactory plan for the
               care and treatment of the child, which is adoption by the current
               placement family.


       Appellant’s App. pp. 34–35. The Parents now appeal.


                                Termination of Parental Rights
[16]   Indiana Code section 31-35-2-4(b)(2) provides that a petition to terminate

       parental rights must allege:


                    (B) that one (1) of the following is true:
                          (i) There is a reasonable probability that the conditions
                          that resulted in the child’s removal or the reasons for
                          placement outside the home of the parents will not be
                          remedied.
                          (ii) There is a reasonable probability that the
                          continuation of the parent-child relationship poses a
                          threat to the well-being of the child.
                          (iii) The child has, on two (2) separate occasions, been
                          adjudicated a child in need of services;
                    (C) that termination is in the best interests of the child; and
                    (D) that there is a satisfactory plan for the care and treatment
                    of the child.

[17]   DCS must prove each element by clear and convincing evidence. Ind. Code §

       31-37-14-2; In re G.Y., 904 N.E.2d 1257, 1260 (Ind. 2009). But because Indiana

       Code subsection 31-35-2-4(b)(2)(B) is written in the disjunctive, the trial court is


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020   Page 10 of 24
       required to find that only one prong of subsection 4(b)(2)(B) has been

       established by clear and convincing evidence. In re A.K., 924 N.E.2d 212, 220

       (Ind. Ct. App. 2010), trans. dismissed.


[18]   Clear and convincing evidence need not establish that the continued custody of

       the parent is wholly inadequate for the child’s very survival. Bester v. Lake Cty.

       Office of Family & Children, 839 N.E.2d 143, 148 (Ind. 2005). It is instead

       sufficient to show by clear and convincing evidence that the child’s emotional

       and physical development are put at risk by the parent’s custody. Id. If the court

       finds the allegations in a petition are true, the court shall terminate the parent-

       child relationship. Ind. Code § 31-35-2-8(a).


[19]   The purpose of terminating parental rights is not to punish parents but instead

       to protect their children. In re S.P.H., 806 N.E.2d 874, 880 (Ind. Ct. App. 2004).

       Although parental rights have a constitutional dimension, the law allows for

       their termination when the parties are unable or unwilling to meet their

       responsibilities as parents. Id. Indeed, parental interests must be subordinated to

       the child’s interests in determining the proper disposition of a petition to

       terminate parental rights. In re G.Y., 904 N.E.2d at 1259.


                                          Standard of Review
[20]   Indiana appellate courts have long had a highly deferential standard of review

       in cases involving the termination of parental rights. In re D.B., 942 N.E.2d 867,

       871 (Ind. Ct. App. 2011). We neither reweigh the evidence nor assess witness

       credibility. Id. We consider only the evidence and reasonable inferences

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020   Page 11 of 24
       favorable to the trial court’s judgment. Id. In deference to the trial court’s

       unique position to assess the evidence, we will set aside a judgment terminating

       a parent-child relationship only if it is clearly erroneous. Id. Clear error is that

       which leaves us with a definite and firm conviction that a mistake has been

       made. J.M. v. Marion Cty. Office of Family & Children, 802 N.E.2d 40, 44 (Ind. Ct.

       App. 2004), trans. denied.4


                                            I. Sufficiency of the Evidence

[21]   Parents argue that the trial court clearly erred in determining that DCS

       presented sufficient evidence to terminate their parental rights.


       A. Findings of Fact

[22]   The Parents challenge two of the trial court’s findings of fact as clearly

       erroneous. The first challenged finding states:


                5. The Court found [Son] to be a Child in Need of Services on
                August 31, 2017, after Mother, Father and Custodian all
                admitted that [Son] was in need of services due to Mother’s
                addictions and the Court’s intervention [was needed] to ensure
                he received those services.


       Appellant’s App. p. 33. The Parents contend that this finding was not supported

       by any evidence in the record. We disagree.




       4
        We also note that the Parents challenge only two of the trial court’s factual findings as being clearly
       erroneous. We therefore accept the trial court’s other findings as true. In re A.M., 121 N.E.3d 556, 562 (Ind.
       Ct. App. 2019), trans. denied).

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020                      Page 12 of 24
[23]   The State submitted into evidence a copy of the chronological case summary

       from the CHINS case, which contains an entry stating:


               Hearing Journal Entry (Judicial Officer : Witham, Bob A)
               Hearing Date: 08/31/2017
               Appearances : DCS FCM. Kayla Miller; Attorney, Deborah Reasoner;
               Mother, []:
               Attorney, Jeff Galyen; Father, []; Attorney, Joe Lansinger; CASA. Pre-
               trial Conference held. ADMISSION entered and factual basis
               established as to both parents. Child is adjudicated a CHINS. DCS to
               prepare a PDR. Dispositional Hearing 10-5-17 at 10:45 a.m.


       Ex. Vol. p. 71 (italics in original, bold emphasis added). In addition, Mother

       testified at the termination hearing that she had previously admitted that Son

       was a CHINS due to her substance abuse problems. Tr. p. 89. This is sufficient

       to support the trial court’s finding of fact No. 5.


[24]   The Parents next contend that finding of fact No. 24 is clearly erroneous. This

       finding states:


               24. Neither [Mother] nor [Father] has a firm offer of
               employment upon his/her release from incarceration, although
               both have investigated possibilities of post-release work.


       Appellant’s App. p. 34. Despite the Parents’ argument that this finding is clearly

       erroneous, the facts favoring the trial court’s judgment, and the reasonable

       inferences that may be drawn from this evidence, support the trial court’s

       finding.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020   Page 13 of 24
[25]   Father testified that he had a “job lined up,” explaining that he could “go right

       back to work to Foam Rubber where I was working at before I got arrested.”

       Tr. p. 133. He continued, “I also got Mr. Yocky I was working for and he will

       take me back in a heartbeat.” Id. The trial court was not obligated to credit

       Father’s testimony.5 And even if the trial court believed this testimony, it does

       not establish that Father had a “firm offer” of employment. It establishes that

       Father believed he could get a job after his release.


[26]   With regard to her employment prospects, Mother testified that she had “a job

       when I get out,” but explained that this was at “TS Tech,” where she had

       worked for approximately three months prior to her incarceration and had been

       told that she could “have [her] job back.” Tr. p. 107. Again, the trial court was

       not required to believe Mother’s testimony. And Mother also admitted that her

       substance abuse problems had cost her jobs in the past. Therefore, the trial court

       was under no obligation to consider Mother’s testimony as evidence of a “firm

       offer” of employment. More importantly, even if this finding of fact was clearly

       erroneous, it would not alter our ultimate conclusions, as the trial court’s

       conclusions were not based solely on the Parents’ lack of employment.


       B. Conditions that Resulted in Child’s Removal

[27]   The Parents next argue that the trial court erred by concluding that there was a

       reasonable probability that the conditions that resulted in Son’s removal from


       5
        The trial court was under no obligation to believe the Parents’ testimony, even if uncontradicted. See
       Thompson v. State, 804 N.E.2d 1146, 1149 (Ind. 2004) (“As a general rule, factfinders are not required to
       believe a witness’s testimony even when it is uncontradicted.”).

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020                     Page 14 of 24
       their care, or the reasons for Son’s continued placement outside the Parents’

       home, would not be remedied. When deciding whether there is a reasonable

       probability that the conditions resulting in a child’s removal or continued

       placement outside of a parent’s care will not be remedied, the trial court must

       determine a parent’s fitness to care for the child at the time of the termination

       hearing while also taking into consideration evidence of changed

       circumstances. A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1156–57

       (Ind. Ct. App. 2013), trans. denied. The trial court may disregard efforts made

       only shortly before termination and give more weight to a parent’s history of

       conduct prior to those efforts. In re K.T.K., 989 N.E.2d 1225, 1234 (Ind. 2013).


[28]   Here, the condition that led to Son’s removal was Mother’s substance abuse.

       And the reason for his continued placement outside the home was the Parents’

       continued substance abuse and criminal behavior. The Parents argue that they

       have maintained sobriety during their incarceration and that the conditions that

       led to Son’s removal no longer exist. But Mother has a long history of drug use

       and admitted that her longest period of sobriety had been only six months. She

       testified that she “lost it” after Son’s removal, and she was repeatedly

       incarcerated on drug-related offenses during the CHINS case. Tr. p. 86. Indeed,

       throughout this case and her previous CHINS case with her other children,

       Mother continued in a pattern of relapse and incarceration. Tr. p. 117. And

       Father had a history of drug use and incarceration for drug-related offenses.

       During this case, he tested positive for methamphetamine, and was incarcerated

       for nearly the entire CHINS case on a drug-related offense.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020   Page 15 of 24
[29]   The trial court could reasonably conclude that the Parents would continue in

       this behavior unabated once they were released from incarceration. In short, the

       trial court did not clearly err by concluding that there was a reasonable

       probability that the conditions that resulted in Son’s removal from their care, or

       the reasons for Son’s continued placement outside the Parents’ home, would

       not be remedied.


       C. Best Interests of the Child

[30]   The Parents also claim that the trial court erred in concluding that termination

       of their parental rights was in Son’s best interests. In determining what is in the

       best interests of a child, the trial court must look to the totality of the evidence,

       beyond the factors identified by DCS. A.D.S., 987 N.E.2d at 1158. The trial

       court must subordinate the interests of the parent to those of the child and need

       not wait until the child is irreversibly harmed before terminating the parent-

       child relationship. Id. A recommendation by the case manager or a child

       advocate, such as a guardian ad litem, to terminate parental rights is sufficient

       to show by clear and convincing evidence that termination is in the child’s best

       interests. Id. at 1158–59.


[31]   “A parent’s historical inability to provide adequate housing, stability and

       supervision coupled with a current inability to provide the same will support a

       finding that termination of the parent-child relationship is in the child’s best

       interests.” In re A.K., 924 N.E.2d at 221 (citing Castro v. State Office of Family and

       Children, 842 N.E.2d 367, 374 (Ind. Ct. App. 2006), trans. denied). A child’s need


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020   Page 16 of 24
       for permanency is a “central consideration” in determining the best interests of

       a child. In re G.Y., 904 N.E.2d at 1265.


[32]   Here, Son’s FCM testified that it was his opinion that termination of the

       Parents’ parental rights was in the best interests of Son. The CASA for Son

       testified similarly that it was in Son’s best interests for the Parents’ parental

       rights to be terminated. The evidence favorable to the trial court’s judgment

       supports their testimony. Father had been incarcerated during most of the

       CHINS case and had never been able to provide for Son. Mother was

       frequently incarcerated during the CHINS case and also had never been able to

       provide for Son. Even before the Parents were incarcerated, they were

       “transient” and hard for DCS to contact. And Son has done well in foster care,

       where he is considered a member of the family and well bonded. The foster

       parents are the only parents Son has ever known, and to remove him from that

       environment would be traumatic to him. Thus, there was sufficient evidence to

       support the trial court’s conclusion that termination of the Parents’ parental

       rights was in the best interests of Son.


                                           II. Denial of Due Process

[33]   Mother also contends that DCS violated her due process rights during the

       CHINS case and termination proceedings. She claims that there was no

       reasonable effort to reunify the family, specifically referring to the fact that DCS

       had multiple family case managers assigned to this particular case, the “chaotic

       approach to her case,” and a general lack of communication and coordination.

       Mother’s Appellant’s Br. at 15. This, Mother claims, created a serious risk of
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020   Page 17 of 24
       error by the State and therefore constitutes fundamental error. Father makes a

       similar argument, claiming that DCS violated his due process rights by failing

       to make reasonable efforts to reunify him with Son by not establishing any

       visitation with Son during the CHINS case.


[34]   Neither party presented their due process arguments to the trial court. It is

       axiomatic that an argument cannot be presented for the first time on appeal.

       Ind. Bureau of Motor Vehicles v. Gurtner, 27 N.E.3d 306, 311 (Ind. Ct. App. 2015).

       “[A]ppellate review presupposes that a litigant’s arguments have been raised

       and considered in the trial court.” Plank v. Cmty. Hospitals of Ind., Inc., 981

       N.E.2d 49, 53 (Ind. 2013). Because the Parents did not present their due process

       argument to the trial court, this argument is waived for purposes of appeal. See

       id.


[35]   The Parents argue that we should nevertheless consider their arguments under

       the fundamental error doctrine. We explained the fundamental error doctrine in

       N.C. v. Indiana Dep’t of Child Servs., as follows:


               The fundamental error doctrine is a narrow exception to the
               waiver doctrine and applies to an error that was so egregious and
               abhorrent to fundamental due process that the trial judge should
               or should not have acted, irrespective of the parties’ failure to
               object or otherwise preserve the error for appeal. For our court to
               overturn a trial court ruling based on fundamental error, the error
               must have been a clearly blatant violation of basic and
               elementary principles, and the harm or potential for harm
               therefrom must be substantial and appear clearly and
               prospectively.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020   Page 18 of 24
       56 N.E.3d 65, 69 (Ind. Ct. App. 2016) (citations and internal quotation marks

       omitted), trans. denied.6 Our courts have applied the fundamental error doctrine

       in termination cases. S.M. v. Elkhart Cty. Office of Family & Children, 706 N.E.2d

       596, 599 (Ind. Ct. App. 1999).


[36]   We disagree with the Parents that DCS’s alleged failure to make reasonable

       efforts to reunify the family violated their due process rights. “Parental rights

       constitute an important interest warranting deference and protection, and a

       termination of that interest is a ‘unique kind of deprivation.’” In re C.G., 954

       N.E.2d 910, 916–17 (Ind. 2011) (quoting Lassiter v. Dept. of Soc. Servs., 452 U.S.

       18, 27 (1981)). Children also have an interest in terminating parental rights that

       prevent adoption and inhibit establishing secure, stable, long-term, continuous

       relationships. Id. at 917. (citing Lehman v. Lycoming County Children’s Servs.

       Agency, 458 U.S. 502, 513 (1982)). Thus, when the State seeks to terminate the

       parent-child relationship, it must do so in a manner that meets the requirements

       of due process. Id.


[37]   Our supreme court has explained that “the process due in a termination of

       parental rights action turns on balancing three Mathews7 factors: (1) the private



       6
         To the extent that the Parents argue that DCS violated their due process rights by failing to abide by the
       relevant statutes, this argument is misplaced. A violation of state law does not establish a due process
       violation. Garwood v. State, 77 N.E.3d 204, 220 (Ind. Ct. App. 2017), trans. granted, aff’d in relevant part 84
       N.E.3d 624 (Ind. 2017) (citing Charleston v. Bd. of Trustees, 741 F.3d 769, 773 (7th Cir. 2013) (“[W]e will be
       clear once more: a plaintiff does not have a federal constitutional right to state-mandated process.”); Ind.
       Land Co. v. City of Greenwood, 378 F.3d 705, 711 (7th Cir. 2004) (“[A]n error of state law is not a violation of
       due process.”)).
       7
           Mathews v. Eldridge, 424 U.S. 319 (1976).


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020                        Page 19 of 24
       interests affected by the proceeding; (2) the risk of error created by the State’s

       chosen procedure; and (3) the countervailing governmental interest supporting

       use of the challenged procedure.” In re K.D., 962 N.E.2d 1249, 1257 (Ind. 2012)

       (citing In re C.G., 954 N.E.2d at 917). As recognized in In re C.G., in termination

       cases, both the State and the parent have substantial interests affected by the

       proceedings. 954 N.E.2d at 917–18. We therefore focus on the risk of error

       created by DCS’s actions and the trial court’s actions. Id. at 918.


[38]   We have held before that numerous procedural irregularities in a CHINS

       proceeding can amount to a deprivation of due process. In re A.P., 734 N.E.2d

       1107, 1112–13 (Ind. Ct. App. 2000), trans. denied. In In re A.P., the procedural

       irregularities included: the parents not being provided copies of the case plan;

       the lack of the required allegations in the termination petition; the failure of the

       trial court to hold a permanency hearing; the denial of the father’s right to be

       present at the hearings; and the lack of statutorily required findings in the trial

       court’s orders. Id. at 1114–17. We held that these irregularities deprived the

       parents of due process. Id. at 1117. Nothing like this occurred in the present

       case.


[39]   Still, the Parents insist that their due process rights were violated by DCS’s

       failure to provide services to assist in reunifying the family. We have repeatedly

       rejected similar arguments. In In re J.W., Jr., 27 N.E.3d 1185, 1190 (Ind. Ct.

       App. 2015), trans. denied, we summarized our case law in this area:


               The Indiana Supreme Court has long recognized that, in
               “seeking termination of parental rights,” the DCS has no
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020   Page 20 of 24
               obligation “to plead and prove that services have been offered to
               the parent to assist in fulfilling parental obligations.” S.E.S. v.
               Grant Cnty. Dep’t of Welfare, 594 N.E.2d 447, 448 (Ind. 1992).
               Likewise, we have stated on several occasions that, although
               “[t]he DCS is generally required to make reasonable efforts to
               preserve and reunify families during the CHINS proceedings,” that
               requirement under our CHINS statutes “is not a requisite
               element of our parental rights termination statute, and a failure to
               provide services does not serve as a basis on which to directly
               attack a termination order as contrary to law.” A.Z. v. Ind. Dep’t of
               Child Servs. (In re H.L.), 915 N.E.2d 145, 148 & n.3 (Ind. Ct. App.
               2009) (emphasis added) (citing I.C. § 31-34-21-5.5); see also Elkins
               v. Marion Cnty. Office of Family & Children (In re E.E.), 736 N.E.2d
               791, 796 (Ind. Ct. App. 2000) (“even a complete failure to
               provide services would not serve to negate a necessary element of
               the termination statute and require reversal.”); Stone v. Daviess
               Cnty. Div. of Children & Family Servs., 656 N.E.2d 824, 830 (Ind.
               Ct. App. 1995) (“under Indiana law, even a complete failure to
               provide services cannot serve as a basis to attack the termination
               of parental rights.”), trans. denied.


       Under this precedent, it is clear that DCS’s alleged failure to provide the

       Parents services cannot act as a basis to attack a termination order.


[40]   Moreover, the underlying reason DCS was unable to provide the Parents with

       services was the fact that, during the CHINS case, both Parents were repeatedly

       incarcerated. See In re H.L., 915 N.E.2d at 148 (holding that DCS’s inability to

       provide father with services, which was due to his incarceration, did not

       amount to a denial of due process) (citing Castro, 842 N.E.2d at 377 (same)); see

       also Rowlett v. Vanderburgh Cty. Office of Family & Children, 841 N.E.2d 615, 622

       (Ind. Ct. App. 2006) (noting that the Office of Family and Children was not


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020   Page 21 of 24
       required to provide father with services directed at reuniting him with his

       children while he was incarcerated), trans. denied.


[41]   We find the Parents’ citation to In re T.W., 135 N.E.3d 607, 609 (Ind. Ct. App.

       2019), trans. denied.,8 to be unavailing. In that case, a panel of this court held sua

       sponte that


                for a parent’s due process rights to be protected in the context of
                termination proceedings, DCS must have made reasonable
                efforts to preserve and/or reunify the family unit in the CHINS
                case (unless the no reasonable efforts exception applies). What
                constitutes “reasonable efforts” will vary by case, and . . . it does
                not necessarily always mean that services must be provided to the parents.


       Id. at 615 (emphasis added).


[42]   The facts in In re T.W. are quite different than those presented here. In that case,

       the father was incarcerated when his child was born. Even before the child was

       born, Father proactively contacted DCS, acknowledged paternity, requested

       assistance, and asked that the child be placed with his mother. Approximately

       one year after the child’s birth, father was released from incarceration.

       Thereafter, he consistently attempted to engage with DCS and participate in

       reunification services. Despite this, DCS failed to assist father in his attempt to

       establish paternity, failed to inform him about scheduled drug screens, set up




       8
        DCS notes that, at the time the parties filed their briefs, the opinion in In re T.W. was not yet certified, and a
       petition to transfer was pending. Our supreme court subsequently denied transfer. See T.K. v. Indiana Dep’t of
       Child Servs., 2020 WL 1166859 (Ind. Mar. 5, 2020).

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020                         Page 22 of 24
       and then cancelled visitations without father’s knowledge, and failed to refer

       father to a parent aide. Under these facts and circumstances, the In re T.W.

       court concluded: “DCS did not make reasonable efforts to reunify Father with

       Child. Likewise, we can only conclude that the insufficient process employed in

       the CHINS case created a risk of the erroneous filing of a petition to terminate

       Father’s parental rights to Child, in violation of Father’s due process rights.” Id.

       at 618.


[43]   In contrast, here, neither parent diligently sought services in a manner similar to

       the father in In re T.W. To the contrary, Mother abruptly left the inpatient

       treatment center that DCS had helped her get into. She participated in only a

       few visits with Son, and she tested positive for buprenorphine on two occasions

       in June 2018. Mother was repeatedly arrested and incarcerated throughout the

       CHINS proceedings and was incarcerated at the time of the termination

       hearing. Father’s behavior during the CHINS case followed a similar course.

       After he was sentenced to prison, DCS arranged for him to participate in a

       fatherhood program while incarcerated. But Father was uncooperative and

       unreceptive to attempts by the FCM to engage him in services. Father also

       refused to sign for court reports while in prison. This stands in stark contrast to

       the behavior of the father in In re T.W. Therefore, unlike the court in In re T.W.,

       we do not think that the DCS’s behavior during the CHINS case created a “risk

       of the erroneous filing of a petition to terminate [the Parents’] parental rights to

       [Son], in violation of [the Parents’] due process rights. Id. at 614.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020   Page 23 of 24
                                                 Conclusion
[44]   The trial court did not clearly err in concluding that there was a reasonable

       probability that the conditions that resulted in Son’s removal from the Parents’

       care, or the reasons for Son’s continued placement outside the Parents’ home,

       would not be remedied and that termination of the Parents’ parental rights was

       in the best interests of Son. Furthermore, DCS did not violate the Parents’ due

       process rights by failing to provide services. We therefore affirm the judgment

       of the trial court.


[45]   Affirmed.


       Riley, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2537 | May 28, 2020   Page 24 of 24